Citation Nr: 1505362	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include fracture of the tibial spine and degenerative joint disease (DJD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased disability rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1960 to July 1960 and from September 1960 to February 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for hepatitis C and a left knee disorder, denied reopening the issue of service connection for a right knee disorder, and denied an increased disability rating in excess of 10 percent for the service-connected hemorrhoids.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in San Antonio, Texas, in December 2014.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the December 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2014).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

In this case, during the Travel Board hearing, the Veterans Law Judge specifically noted the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veteran was informed that nexus opinions establishing that the conditions for which he was seeking service connection were related to service were needed to substantiate the claims.  The Veterans Law Judge queried the Veteran specifically regarding the need for nexus medical opinions to support his claims; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

The issues of service connection for hepatitis C, service connection for right and left knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1979 Board decision denied service connection for a right knee disability.  

2.  The evidence received since the May 1979 Board decision relates to an unestablished fact of a currently diagnosed right knee disability of DJD that is necessary to substantiate a claim of service connection for a right knee disability.

3.  For the entire rating period on appeal, the Veteran's service-connected hemorrhoids symptoms have not manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia. 

4.  On and after August 8, 2007, the Veteran was entitled to a separate compensable rating for impairment of rectal sphincter control, which manifested as occasional involuntary bowel movements necessitating the wearing of a pad.


CONCLUSIONS OF LAW

1.  The May 1979 Board decision denying service connection for a right knee disability was final when issued.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2014). 

2.  Evidence received since the May 1979 Board decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  For the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for hemorrhoids have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, on and after August 8, 2007, the criteria for a separate compensable disability rating of 30 percent, but no higher, for impairment of rectal sphincter control have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7332 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens and remands the issue of service connection for a right knee disability.  As such, further discussion of VA's duties to notify and to assist is unnecessary as to that issue.

As to the hemorrhoid disability rating issue, in April, July, and September 2007, VA issued the Veteran VCAA notices which informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notices were issued to the Veteran prior to the February 2008 rating decision from which the instant appeal arises.  Further, the issue was readjudicated in a November 2009 statement of the case (SOC), and a subsequently issued supplemental statement of the case (SSOC) in July 2014; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA rectum and anus examination for compensation purposes in May 2014.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the May 2014 examination report reflects that the record was not before the VA examiner at the time of the VA examination; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation has been secured as to the issue of entitlement to an increased disability rating for hemorrhoids.  VA has received VA treatment records related to the disability.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating for the service-connected hemorrhoids.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for a Right Leg Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a May 1979 decision, the Board, in pertinent part, denied an appeal for service connection for a right knee disability.  The Board found that the evidence of record did not reflect that the Veteran's then diagnosed fracture of the tibial spines of the right knee was related to service.  No other right knee disability was identified and/or addressed.  The May 1979 Board decision denying service connection for a right knee disability was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the May 1979 rating decision, VA has received both VA and private medical documentation reflecting that the Veteran has a current diagnosis of DJD of the right knee.  Such evidence indicates that the Veteran has a new right knee disability diagnosis which may be related to service and which was not considered at the time of the May 1979 rating decision.  As such, this new right knee disability diagnosis represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a right knee disability.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Rating for Hemorrhoids

Diagnostic Code 7336 addresses hemorrhoids, external or internal.  A noncompensable (0 percent) rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  

As the Veteran's service-connected hemorrhoids are currently rated as 10 percent disabling, the Veteran would only be entitled to an increased disability rating of 20 percent, the maximum schedular rating, if his symptoms manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.  Upon a review of all the evidence, the Board finds that for the entire rating period on appeal, the Veteran's service-connected hemorrhoid symptoms have not manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.

As to the symptom of bleeding, in a statement received in August 2007, the Veteran advanced that bleeding caused by his hemorrhoids was "normal and predictable."  Such bleeding would occur more often when he was experiencing a bowel imbalance and/or irritation.  At the December 2014 Travel Board hearing, the Veteran credibly testified that he did not have "consistent" bleeding, but rather "occasional" bleeding.  Specifically, bleeding would occur once or twice a month.  The report from the May 2014 VA rectum and anus examination reflects that the Veteran reported "sometimes" noticing blood on the toilet paper after wiping.  Upon examination the VA examiner found that the Veteran did not have persistent bleeding related to the service-connected hemorrhoids.  Considering the Veteran's testimony and other lay statements along with the medical evidence of record, the Board finds that the Veteran's hemorrhoidal bleeding is not persistent.  Most relevant to the Board's analysis is the Veteran's credible testimony that such bleeding is occasional, occurring at most twice a month.

As to the question of whether the Veteran has secondary anemia, the VA examiner at the May 2014 VA rectum and anus examination found that the Veteran did not have secondary anemia; however, at the December 2014 Travel Board hearing, the Veteran testified that during the previous year he had to stop his herpes-type virus (HTV) treatments because his "blood count was terrible."  Anemia "occurs when the equilibrium is disturbed between blood loss (through bleeding or destruction) and blood production."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 78 (32nd ed. 2012).  The Veteran's VA treatment records reflect that he was diagnosed with atrial fibrillation in February 2007.  To treat this disorder, the Veteran was prescribed anticoagulant drugs, including Warfarin.  Anticoagulant drugs prevent blood from clotting.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 102 (32nd ed. 2012).  

Upon a review of all the medical evidence of record, the Board finds that the Veteran's testimony does not refer to secondary anemia caused by the service-connected hemorrhoids, but rather, anemia and/or some other blood disorder related to the anticoagulant therapy.  Further, even if the VA examiner was mistaken and the Veteran does have secondary anemia caused by the service-connected hemorrhoids, a disability rating of 20 percent would still not be warranted due to the Board's finding that the Veteran does not have persistent bleeding.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Finally, as to the presence of fissures, the report from the May 2014 VA rectum and anus examination reflects that, upon examination, no fissures were present.  In a September 2008 statement, the Veteran advanced that he "developed" anal fissures; however, no additional information such as when these fissures developed and/or the relevant symptoms related to the fissures was provided.  At the December 2014 Travel Board hearing, the Veteran clarified that, while he had fissures when the hemorrhoids first developed in 1961, no recent fissures have developed.  As such, the Board finds that during the relevant rating period on appeal the Veteran did not have fissures related to the service-connected hemorrhoids.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a 20 percent disability rating, the maximum schedular rating, for the service-connected hemorrhoids for any period.  For the reasons discussed above, the evidence shows that, during the relevant rating period on appeal, the Veteran's service-connected hemorrhoids have not manifested as or more nearly approximated fissures and/or persistent bleeding with secondary anemia.  As such, the Board finds that, for the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for the service-connected hemorrhoids have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for a higher rating, the appeal for a higher rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336.

Separate Compensable Ratings for Disabilities Related to Hemorrhoids

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for one or more disabilities related to the service-connected hemorrhoids.  Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to a separate compensable disability rating for impairment of rectal sphincter control.  The evidence does not reflect that a separate compensable rating is warranted for any other disability related to the service-connected hemorrhoids.

Under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating.  When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted.  When there is a complete lack of sphincter control the maximum 100 percent disability rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

In a statement received by VA on August 8, 2007, the Veteran advanced that his sphincter was unable to distinguish between solid waste and gas, which caused the unintentional soiling of garments.  The report from the May 2014 VA rectum and anus examination conveys that the VA examiner diagnosed the Veteran with impairment of rectal sphincter control.  Upon examination the VA examiner found that the disability resulted in occasional moderate leakage necessitating the wearing of a pad, and in occasional involuntary bowel movements.  The VA examiner specifically opined that this incontinence of stool was a worsening symptom of the Veteran's service-connected hemorrhoids.  

After a review of all the evidence, lay and medical, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate compensable disability rating for impairment of rectal sphincter control as of August 8, 2007, the date the Veteran first presented evidence of the disability.  The evidence reflects that, on and after August 8, 2007, the Veteran's symptoms of impairment of rectal sphincter control included occasional involuntary bowel movements necessitating the wearing of a pad.  These symptoms more nearly approximate a 30 percent disability rating under Diagnostic Code 7332.  38 C.F.R. §§ 4.3, 4.7, 4.114.  As the evidence of record does not reflect that the Veteran has extensive leakage, fairly frequent involuntary bowel movements, and/or complete loss of sphincter control, a disability rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7332.  

Extraschedular Rating Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected hemorrhoids.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, pursuant to the evidence of record for the relevant period on appeal, the Veteran's hemorrhoid symptoms have included multiple large hemorrhoids which bulge out and need to be replaced inside the rectum, daily rectal pain and heaviness, incontinence of stool, and some bleeding.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Codes 7332 and 7336).  Specifically, the rating criteria contemplate factors such as size of the hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, incontinence, anemia and fissuring.  Further, words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Symptoms such as pain and the need to adjust bulging hemorrhoids are encompassed by Diagnostic Code 7336's "mild" and "moderate" criteria.  In this case, comparing the Veteran's disability level and symptomatology of the hemorrhoids to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.   

Additionally, the Board has granted a separate schedular disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7332, for impairment of rectal sphincter control, finding this disability related to the service-connected hemorrhoids but not encompassed by the schedular rating criteria for hemorrhoids at Diagnostic Code 7336.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


Comparing the Veteran's disability level and symptomatology of the service-connected hemorrhoids, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the service-connected hemorrhoids, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an 

extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.

For the entire rating period on appeal, an increased disability rating for hemorrhoids in excess of 10 percent is denied.

For the period on and after August 8, 2007, a separate disability rating for impairment of rectal sphincter control of 30 percent, but no higher, is granted.


REMAND

Service Connection for Hepatitis C and Right and Left Knee Disorders,
and TDIU

Outstanding Military Hospital Records

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Throughout the course of this appeal, the Veteran has advanced that while he was stationed overseas in Germany he was involved in a motor vehicle accident while transporting an injured soldier in an ambulance.  The Veteran's service treatment records reflect that this accident occurred, and that the Veteran was subsequently treated at the 97th General Hospital in Frankfurt, Germany.  The Veteran has conveyed that he believes this accident may be the cause of one or more of his knee disabilities.  Further, the Veteran has also stated that, because both he and the patient he was transporting were cut open during the accident, he believes that the patient's blood mixed with his own, possibly resulting in his current diagnosis of hepatitis C.  

It does not appear from the record that VA has previously sought and/or obtained these military hospital treatment records.  As such, a remand is necessary to allow the AOJ to attempt to locate and obtain these documents.  Additionally, while on remand the AOJ should obtain any outstanding VA treatment records for the period on and after July 2010.

VA Examinations 

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the course of this appeal, the Veteran has not received a VA examination for compensation purposes for either the hepatitis C and/or the knee disability issues.  In various lay statements throughout the course of this appeal, and at the December 2014 Travel Board hearing, the Veteran noted multiple accidents which had occurred in service.  Such accidents include the ambulance motor vehicle accident discussed above, and an incident in which a hospital tent fell onto his legs and hip.  The Board notes that while the motor vehicle accident is mentioned in the service treatment records, there is no notation concerning the advanced tent accident.  

As to the issue of service connection for right and left knee disabilities, the Veteran has advanced that he injured one or both of his knees in one or more of the aforementioned accidents.  In the alternative, if the Board were to find that only one such knee disability is attributable to an in-service accident, the Veteran has also advanced that it is likely the non-service-connected knee disability developed due to the service-connected disability.  

Concerning the issue of service connection for hepatitis C, to support a finding that the Veteran contracted hepatitis C in service, it must be shown that the Veteran was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).  As discussed above, the Veteran believes that he had an accidental exposure to hepatitis C while acting as a health care worker in service due to the ambulance accident in which he may have mixed his blood with that of the patient; however, the evidence of record also reveals that the Veteran had exposure to other risk factors including IV drug use.    

Considering the above contentions, the Board finds that VA examinations would assist in determining whether service connection is warranted for hepatitis C and/or a right or left knee disability. 

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  In this case, the Veteran is service connected for posttraumatic stress disorder, hemorrhoids, lacerations scars of the forehead and left knee, and genital warts, and he filed a claim for an increased disability rating for the service-connected hemorrhoids.  See A.B., 6 Vet. App. at 39 (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

Evidence received throughout the course of this appeal has indicated that the Veteran may have difficulty obtaining and/or maintaining employment due to one or more of the service-connected disabilities; therefore, an informal TDIU claim has been raised.  As the issue of entitlement to a TDIU has not previously been addressed by the AOJ for the relevant period on appeal, the Board remands the issue to the AOJ for adjudication.

Accordingly, the issues of service connection for hepatitis C, service connection for right and left knee disabilities, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran to clarify whether he is actually claiming a TDIU and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate entity and request that a search be made of the records of the 97th General Hospital in Frankfurt, Germany, for the relevant time period, for any entries pertaining to the Veteran, specifically, the motor vehicle accident on or about January 1962.  If no records are located, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hepatitis C and bilateral knee disabilities, not already of record, for the period on and after July 2010.

4.  Then, schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Hepatitis C

Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed hepatitis C had its onset during active service, including as due to the January 1962 motor vehicle accident in which the Veteran may have been exposed to the blood of a fellow service member he was transporting?  In rendering this opinion, the VA examiner should address and consider all identified risk factors prior to, during, and after service, including IV drug use.

Right and Left Knee Disabilities  

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right knee disability had its onset during active service, including as due to the motor vehicle and/or tent accident?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a left knee disability caused a currently diagnosed right knee disability, including as due to an altered gait and/or additional stress placed on the right knee?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a left knee disability aggravated (that is, permanently worsened in severity) a currently diagnosed right knee disability, including as due to an altered gait and/or additional stress placed on the right knee?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed left knee disability had its onset during active service, including as due to the motor vehicle and/or tent accident?

E)  Is it as likely as not (i.e., probability of 50 percent or more) that a right knee disability caused a currently diagnosed left knee disability, including as due to an altered gait and/or additional stress placed on the left knee?

F)  Is it as likely as not (i.e., probability of 50 percent or more) that a right knee disability aggravated (that is, permanently worsened in severity) a currently diagnosed left knee disability, including as due to an altered gait and/or additional stress placed on the left knee?

If it is the examiner's opinion that there is aggravation of a currently diagnosed knee disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of service connection for hepatitis C, service connection for right and left knee disabilities, and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


